DETAILED ACTION 

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Rejections - 35 USC § 112

2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
	With respect to claim 1, it is unclear from the claim language how the structure of the claimed enclosure can be related to a component [i.e., detector] that is not even included as part of the claimed device, the structure of the detector being not defined by the claim language. In this connection, it is not clear what structural features of the first interface member must configure it as a ‘part of a chemiluminescence detector’. Also, the sample holder subsets lack antecedency. It is further unclear what structural features must provide for the first interface member being capable to move ‘between’ [?] sample holder subsets. Moreover, it is not clear what objects the recitation of the ‘movement between sample holder subsets’ is intended to pertain to. It is further unclear what structural features must provide for the intended ‘engagements’. 
	In claim 3, it is unclear what structural features must provide for the ‘movement’ to be ‘independent’, in the manner as recited. 
	Similarly, in claim 10, it is not clear what structural features must provide for the gasket and the first interface member to function as intended. Additionally, ‘the concentric ridges’ lack antecedent basis.

Claim Rejections - 35 USC § 102

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1-8, 10 and12 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Meyer et al., [US 6649128]. 
	With respect to claims 1-3, 8, 10 and 12, Meyer discloses a sample enclosure comprising, as shown in Figures 3B and 5, first interface member 20 that can be made of opaque plastic materials and that includes  first sealing element(s)23, 24 [‘gasket(s)’]; a second interface member formed of a plurality of sample holder subsets 43, 44, 45, where [as better seen in Figure 4] each sample holder includes upper side wall portions [‘second sealing elements’, not indexed] and where the first interface member can be engaged and moved in the recited fashion. The figures also show the first interface member 20 being located on a moveable platform 40 capable to function as recited. 
	Regarding claims 4-7, Figure 3B shows a rack and pinion device 60, 61 [‘the second linear actuator’]; Meyer also describes a screw threaded rod [‘the first linear actuator’] in Col.8, lines 49-50. It is further noted that the features not positively recited as part of the claimed invention [such as the ‘detector, including all associated details], are not accorded patentable weight when evaluated for patentability. 

Claim Rejections - 35 USC § 103

6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claim 11 is rejected under 35 U.S.C. 103 (a) as being unpatentable over
Meyer et al. 
Although Meyer does not specifically teach a material that is opaque in the range recited, such materials [for example any non-transparent plasic] are commonly employed in the art, and it would have been within the ordinary skills of an artisan before the effective filing date of the claimed invention to have modified the invention of Meyer by having employed construction materials opaque to electromagnetic radiation within wide ranges of values [including those recited] in order to reduce optical cross-talk, depending on particular goals of testing. 

Double Patenting

8.	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b). 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
9.	Claim 1 is rejected under the judicially created doctrine of obviousness-type double patenting s being unpatentable over claims 1-24 of US 11169093. Although the conflicting claims are not identical, they are not patentably distinct from each other because all positively recited structural features of the instant claim 1 are entirely within the scope of claims 1-24 of US 11169093 that read on the interface members, sample holders and sealing elements as recited in the instant claim 1. 
10.	Claim 1 is rejected under the judicially created doctrine of obviousness-type double patenting s being unpatentable over claims 1-12 of US 10646876. Although the conflicting claims are not identical, they are not patentably distinct from each other because all positively recited structural features of the instant claim 1 are entirely within the scope of claims 1-12 of US 10646876 that read on the interface members, sample holders and sealing elements as recited in the instant claim 1. 

Drawings

11.	The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims, as well as any structural detail that is essential for a proper understanding of the disclosed invention. Therefore, the second interface member, the first and second sealing elements, the gasket(s), the sample holder subset(s), the rack and pinion,  the ‘axes’, as well as the first interface member being moved ‘between’  sample holder subsets, as recited, must be clearly shown and properly referenced as such, or the feature(s) canceled from the claim(s).  No new matter should be entered.  It is further noted that the instant drawings fail to clearly and distinctly show the boundaries of the recited components [including, for example, the rack and pinion], which hinders the proper understanding of the claimed invention. Formal drawings are requested. No new matter should be entered.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  

Conclusion

12        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natalia Levkovich whose telephone number is (571)272-2462.  The examiner can normally be reached on Monday-Friday, 2.00 pm-10:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/NATALIA LEVKOVICH/Primary Examiner, Art Unit 1798